AMENDMENT NUMBER TWO
to the
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
dated as of March 16, 2005
among
ECC CAPITAL CORPORATION,
BRAVO CREDIT CORPORATION,
ENCORE CREDIT CORP.
and
WACHOVIA BANK, NATIONAL ASSOCIATION

This AMENDMENT NUMBER TWO (“Amendment Number Two”), is made this 21st day of
September, 2005, among ECC Capital Corporation (“ECC”), Bravo Credit Corporation
(“Bravo”), Encore Credit Corp. (“Encore”; each of Encore, ECC and Bravo, a
“Seller”, and jointly and severally, the “Sellers”) and Wachovia Bank, National
Association (the “Buyer”), to the Amended and Restated Master Repurchase
Agreement, dated as of March 16, 2005, among the Buyer and the Sellers (the
“Master Repurchase Agreement”).

RECITALS

WHEREAS, the Buyer and the Sellers have agreed to amend the Master Repurchase
Agreement as more specifically set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Master Repurchase Agreement.

SECTION 2. Amendment.

(a) Effective as of September 21, 2005, Section 14(g)(ii)(A) of the Master
Repurchase Agreement is hereby amended by deleting such section in its entirety
and replacing such section as follows:

“Sellers shall not permit the ratio of their aggregate consolidated Indebtedness
to Sellers’ aggregate Adjusted Tangible Net Worth to exceed 25:1 at any time;”

SECTION 3. Conditions Precedent. This Amendment Number Two shall become
effective on the date on which the Buyer shall have received the following:

(a) this Amendment Number Two, executed and delivered by duly authorized
officers of each of the Sellers and the Buyer; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations. In order to induce the Buyer to execute and deliver
this Amendment Number Two, the Sellers hereby represent to the Buyer that (i) no
Default or Event of Default has occurred prior to the date hereof and is
continuing on the date hereof and (ii) as of the date hereof, after giving
effect to this Amendment Number Two, the Sellers are in full compliance with all
of the representations and warranties, covenants and any other terms and
conditions of the Master Repurchase Agreement and the other Program Documents.
In addition, each Seller hereby represents and warrants that no event has
occurred that constitutes or should reasonably be expected to constitute a
Material Adverse Change with respect to it.

SECTION 5. Governing Law. THIS AMENDMENT NUMBER TWO SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED
IN SUCH STATE.

SECTION 6. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment Number Two, the Master Repurchase Agreement shall continue in full
force and effect in accordance with its terms. Reference to this Amendment
Number Two need not be made in the Master Repurchase Agreement or any other
instrument or document executed in connection therewith or herewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Master Repurchase Agreement, any reference in any of such items to the
Master Repurchase Agreement being sufficient to refer to the Master Repurchase
Agreement as amended hereby.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number Two to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

ECC CAPITAL CORPORATION, as a Seller

By: William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


ENCORE CREDIT CORP., as a Seller

By: William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


BRAVO CREDIT CORPORATION, as a Seller

By: William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Buyer

By: Justin Zakocs
Name: Justin Zakocs
Title: Vice President


2